Citation Nr: 1115668	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-29 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran requested a hearing to be held at the RO, but subsequently withdrew this request. 
 

FINDING OF FACT

The Veteran's does not have a bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in December 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding the assignment of ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim.  In April 2009 and February 2010, respectively, the RO provided the Veteran with VA audiology examinations to determine the nature and etiology of the claimed disorder.  As both of these examination reports were written after interviews with the Veteran, reviews of the claims file, and contained medical opinions, based upon clinical evidence and other bases, indicating the nature and etiology of the Veteran's claimed disability, the April 2009 and February 2010 VA examination reports are adequate for adjudication purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain disabilities, including sensorineural hearing loss, are presumed service connected if they manifest to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA.  That regulatory section provides that hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that, due to in-service noise exposure while working as a jet engine mechanic, he developed bilateral hearing loss.  Having reviewed the evidence, the Board finds that the Veteran does not have a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  

During the pendency of this appeal, the Veteran underwent three audiology examinations.  In an April 2009 VA audiology examination report, the VA examiner noted that, bilaterally, none of the auditory threshold findings at any of the specified frequencies were 40 decibels or greater.  In the right ear, none of the auditory threshold findings at any of the specified frequencies were 26 decibels or greater.  In the left ear, only the auditory threshold finding at 4000 Hz, measured at 30 decibels, was greater than 26 decibels.  Finally, the speech recognition scores, specifically 100 percent bilaterally, were greater than 94 percent.  Having reviewed these findings, the April 2009 VA examiner assessed that the Veteran did not have a hearing loss "disability."  

In a July 2009 private audiology examination report, a  private examiner noted that, bilaterally, none of the auditory threshold findings at any of the specified frequencies were 40 decibels or greater.  In the right ear, none of the auditory threshold findings at any of the specified frequencies were 26 decibels or greater.  In the left ear, only the auditory threshold finding at 4000 Hz, measured at 30 decibels, was greater than 26 decibels.  The speech recognition scores using the Maryland CNC Test were 92 percent in the right ear and 90 percent in the left hear.  Based on the speech recognition test results, the July 2009 private examiner assessed that the Veteran had bilateral hearing loss.  

In a subsequent February 2010 VA medical examination report, the VA examiner indicated that he was providing an examination in order to resolve the slight disparities between the findings in the April 2009 VA audiology examination report and the July 2009 private audiology examination report.  Upon testing, the February 2010 VA examiner found that none of the auditory threshold findings at any of the required frequencies were 40 decibels or greater.  In the right ear, none of the auditory threshold findings at any of the required frequencies were 26 decibels or greater.  In the left ear, only the auditory threshold finding at 4000 Hz, rated at 35 decibels, was greater than 26 decibels.  The speech recognition scores using the Maryland CNC Test were 100 percent in the right ear and 96 percent in the left hear.  Noting the discrepancies between the findings contained in the April 2009 VA audiology examination report and the July 2009 private audiology examination report, the February 2010 VA examiner stated that his findings, obtained by testing that day, more closely resembled those contained in the April 2009 VA audiology examination report.  Therefore, considering the previous findings and his own testing, the February 2010 VA examiner assessed that the Veteran did not have a bilateral hearing loss disability.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board cannot make its own independent medical determinations, and must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  In this instance, the Board chooses to accept the results of the April 2009 and February 2010 VA audiology examination reports, indicating that the Veteran did not have bilateral hearing loss, over the results of the July 2009 private audiology examination report.  

Having reviewed the evidence, the Board notes that all the examination reports included in the claims file contain very similar test results.  In fact, the only discrepancy between the reports lies within the speech recognition test results.  As noted above, in the April 2009 VA examination report, the April 2009 VA examiner reported speech recognition results of 100 percent bilaterally.  However, only three months later, in the July 2009 private examiner report, the private examiner reported speech recognition results of 92 percent in the right ear and 90 percent in the left ear.  Were these results to be taken at face value, the Board notes that the Veteran would have had to have undergone a decrease in speech recognition equivalent to 8 percent in the right ear and 10 percent in the left ear over a three-month period.  By contrast, in the February 2010 VA examination report, the February 2010 VA examiner reported speech recognition scores of 100 percent in the right ear and 96 percent in the left.  If all the examination reports were to be taken at face value, again, the Board notes that the Veteran would had to have undergone an increase in speech recognition equivalent to 10 percent in the right ear and 6 percent in the left ear over a seventh-month period.  The Board notes that an increase in speech recognition over that period of time would appear to be unusual.

Most importantly, the Board notes that the February 2010 VA examiner specifically reported reviewing the findings of both previous examination reports and the discrepancies in the results.  Having reviewed the evidence and his current findings, he noted that the results taken from that day's audiology examination more nearly matched those of the April 2009 VA examination report.  Considering his own results and the results in the April 2009 VA examination report, the 2010 VA examiner concluded that the Veteran did not have a hearing loss disability.  Considering that the February 2010 VA examiner's conclusions were written after a review of all the evidence, especially both prior examination reports, are supported by clinical findings noted in the record, and are based on the latest measures of speech recognition, the Board finds that the February 2010 VA examiner's findings have great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis and the physician's access to the Veteran's medical records).  

As the Board finds the February 2010 VA examiner's findings to have great probative value, the Board finds that the results in the April 2009 and February 2010 VA examination reports outweigh those found in the July 2009 private examination report.  Evans, 12 Vet. App. at 30.  Therefore, the preponderance of the evidence indicates that the Veteran does not have bilateral hearing loss "disability" under 38 C.F.R. § 3.38; therefore, a grant of service connection for bilateral hearing loss is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).  Because the evidence shows not current hearing loss disability for which service connection may be granted, the Board need not reach the additional questions of in-service noise exposure, chronicity and continuity of symptoms of hearing loss, and nexus of current non-disabling hearing loss to service.

As the preponderance of the evidence weighs against service connection for bilateral hearing loss, the benefit of the doubt doctrine is not applicable and the claim for service connection for bilateral hearing loss must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49, 56.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


